Citation Nr: 1537402	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with personality disorder, not otherwise specified (NOS), in excess of 30 percent prior to January 18, 2012 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969. 

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in July 2014, when entitlement to a higher initial evaluation for PTSD with personality disorder, NOS, in excess of 30 percent prior to January 18, 2012 and in excess of 50 percent thereafter, was denied.  The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the Board's July 2014 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  Thus, the case is again before the Board.

The July 2009 rating decision granted service connection for PTSD and assigned a 30 percent initial rating effective from March 20, 2009.  During the pendency of the appeal, an April 2014 rating decision, issued simultaneously with the April 2014 statement of the case, granted a 50 percent staged initial rating for PTSD with personality disorder, NOS, effective from January 18, 2012.  Because less than the maximum available schedular rating was awarded and because the increase was not granted effective from the initial date that service connection was awarded, the issue, as described above, is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's PTSD with personality disorder, NOS, is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from March 20, 2009, to January 18, 2012, the Veteran's PTSD with personality disorder, NOS, was manifested by symptoms to include, sleep disturbance, nightmares, intrusive thoughts, below average energy, past suicidal ideation, feeling anxious at times, depressive feelings, avoiding situations or places due to fear, exaggerated startle response, excessive reluctance to go out in public, history of traumatic events, social isolation and a feeling alienated from others, productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  For the period from January 18, 2012, the Veteran's PTSD with personality disorder, NOS, was manifested by symptoms to include, recurrent and distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring; this includes a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect and difficulty in establishing and maintaining effective work and social relationships, productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the rating period from March 20, 2009 to January 18, 2012, the criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  For the rating period from January 18, 2012, the criteria for an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for PTSD with personality disorder, NOS, arose from a disagreement with the initial evaluation assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post service VA treatment records have been obtained and are associated with the claims file.  The record reflects the Veteran has reported income from Social Security Administration (SSA) retirement benefits.  However, as there is no indication that the Veteran has filed, or been awarded, SSA disability benefits for his PTSD with personality disorder NOS, there is no need to obtain such records.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided PTSD examinations to the Veteran in June 2009 and January 2012.  Each examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected PTSD with personality disorder, NOS.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

This appeal arises from the rating decision in which service-connection was established for PTSD with personality disorder, NOS.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the rating period from March 20, 2009 to January 18, 2012, the Veteran's PTSD has been evaluated as 30 percent disabling.  The pertinent evidence of record for this period includes VA treatment records, a June 2009 VA PTSD examination report and statements from the Veteran. 

VA treatment records beginning in October 2008 (prior to the effective date of service connection) addressed the Veteran's psychiatric symptomology.  In an October 2008 VA treatment record the Veteran reported being depressed for the past 3 years since he lost his job due to disagreements with a new administrator.  Additionally, the Veteran denied suicidal ideation as he had no plan or intent currently, but did report such two to three months ago.  The October 2008 VA treatment record reflected a diagnosis mood disorder, NOS.  The October 2008 VA treatment record documented the Veteran reported chronic symptoms of depression, and that he felt helpless, hopeless, worthless, overwhelmed frequently.  As described above, the October 2008 VA treatment record also reported suicidal ideation occasionally, the last of which was several months ago.  The Veteran denied hallucinations, but did report flashbacks of Vietnam and nightmares.

A November 2008 VA treatment record diagnosed mood disorder, NOS, and PTSD symptoms, low to moderate and documented the Veteran had anxiety and low moods that come and go.  The Veteran stated that he did consider himself compulsive by nature and denied counting, cleaning or organizing in an obsessive manner but reported that he counted and recounted his tools in order to keep track of them.  The November 2008 VA treatment record documented the Veteran liked to avoid people, he disliked most people and that he had conflicts with the new administrator at his prior place of employment.  He reported nightmares that reoccurred less than in the past and weekly flashback of Vietnam.  The November 2008 VA treatment record documented the Veteran experienced a loss of energy and fatigue.  He also reported suicidal thoughts in the past about a year ago, but did not experience such currently.  The Veteran admitted to a suicidal plan of driving his car off a cliff but stated he did not take action on this idea and essentially told himself to "get a grip."  The November 2008 VA treatment record reported no current suicide and homicidal ideation and no suicidal attempts in his lifetime.  A December 2008 VA treatment record also reflected the Veteran denied suicidal or homicidal ideation.

A February 2009 VA treatment record noted there was no evidence of thought disorder symptoms and the Veteran appeared to be oriented to person, place, time and situation.  His affect was slightly blunted but his speech was clear, concise and for the most part goal-directed.  The February 2009 VA treatment record noted some evidence of some anxiety and some depression and that the Veteran continued to drink alcohol but not heavily.  A March 2009 VA treatment record reported similar findings but also found the Veteran's affected was blunted and that he seemed a little bit depressed.  A May 2009 VA treatment record reflected the Veteran reported he was doing okay.  A June 2009 VA treatment record also noted quite a bit of anxiety and depression.  

July 2009 and August 2009 VA treatment records stated the Veteran appeared oriented fully to person, place, time and situation.  The August 2009 VA treatment record stated the Veteran affect was blunted and lacked range and variability but his speech was clear, concise and for the most part, goal directed.  The August 2009 VA treatment record stated the Veteran did have ongoing symptoms of PTSD and that on his trip he stated there were times where he felt like he was closed in and panic-stricken but that with a little effort he was able to get through such feelings.  

A September 2009 VA treatment record provided a primary diagnosis PTSD, and additional diagnoses of dysthymic disorder and personality disorder, NOS.  The September 2009 VA treatment record documented that the Veteran was oriented fully to person place, time and situation no thought disorder symptoms were found.  The September 2009 VA treatment record stated the Veteran's affect was blunted and lacked range and variability but his speech was clear, concise, and for the most part, goal directed and his thought process seemed to be, for the most part, intact.  The September 2009 VA treatment record stated there was no current indication of suicidal thoughts or plan and the Veteran continued to want to pursue his hobbies and interests. 

Another September 2009 VA treatment recorded noted positive screenings for PTSD and alcohol but not depression.  A subsequent September 2009 VA treatment record noted the above screening results and that the Veteran continued to work with mental health and that he continued to drink approximately one 12 pack per day, as he had done for approximately the past four years.  The September 2009 VA treatment record reported the goal was to stop smoking and then to work on reducing alcohol consumption

An October 2009 VA treatment record documented a recommendation that the Veteran take a multivitamin, high B component because of continued heavy alcohol drinking.  Another October 2009 VA treatment record noted the Veteran seemed to have some hobbies and interests that kept him in pretty good shape but that he did have symptoms of PTSD.  The October 2009 VA treatment record stated the Veteran was completely oriented and his affect had some range and variability.  The October 2009 VA treatment record stated the Veteran's speech was clear, concise and goal directed and no thoughts of suicide or homicide were noted.  The October 2009 VA treatment record provided diagnosis of PTSD and depression, NOS.

December 2009 and January 2010 records reflected that the Veteran appeared fully oriented to person, place, time, and situation and no thought disorder symptoms were present.  His affect was blunted and lacked range and variability, but his speech was clear, concise, and, for the most part, goal-directed but he continued to have symptoms of PTSD and chronic pain.

A March 2010 VA treatment record stated the Veteran continued to drink alcohol and that his primary diagnosis was PTSD but he also had dysthymic disorder and alcohol dependency.  A June 2010 VA treatment record noted the Veteran was oriented, his affect was appropriate, his mood was euthymic, and his speech was not pressured.  His thought process was linear and he did not exhibit thoughts of harm to self or others, of delusional process, and denied hallucinations.  The Veteran was described as future oriented and goal directed and his concentration was characterized as fair, his insight as limited, judgment as appropriate, motivation as fair, and energy as fair.  The March 2010 VA treatment record provide an assessment of PTSD.

A May 2010 VA treatment record documented that the Veteran continued to have PTSD symptoms; which he treated using alcohol.  The May 2010 VA treatment record further noted that the Veteran still had some hobbies that he liked to do including gardening and photography work.

A July 2010 VA treatment provided diagnoses of PTSD, alcohol abuse and personality disorder, NOS.  The July 2010 VA treatment record noted symptoms which included avoiding situations or places due to fear, exaggerated startle response, excessive reluctance to go out in public, intrusive thoughts, history of traumatic events, inability to fall asleep or stay asleep, social isolation and a feeling alienated from others.  Another July 2010 VA treatment record noted although the Veteran's affect was somewhat blunted, his speech was clear, concise and goal directed and there was no evidence of any kind of suicidal or homicidal thoughts or plans.   However, the Veteran did have ongoing nightmares and dreams and PTSD symptoms were moderate. 

A September 2010 VA treatment record documented the Veteran was oriented fully to person, place, time and situation with no thought disorder.  His affect appeared appropriate, with maybe some slight blunting.  His speech was clear, concise, and for the most part goal directed.  There was no evidence of any kind of suicidal thoughts or plans nor homicidal thoughts or plans.  The September 2010 VA treatment record noted that, for the most part, the Veteran was doing relatively well.  The September 2010 VA treatment record diagnosed PTSD and alcohol dependency.  The September 2010 VA treatment record reported the Veteran continued to live at the same place he had been living at and continued to pursue his hobby of wildlife and wildlife photography and that he was getting ready to go fishing.  

During the period prior to January 18, 2012, the Veteran was afforded a VA PTSD examination.  The June 2009 VA PTSD examination report noted symptoms which sleep disturbance, nightmares, intrusive thoughts, below average energy, past suicidal ideation, feeling anxious at times, hyperstartle response to unfamiliar or unexpected noises and depressive feelings that come and go.  The June 2009 examiner stated the Veteran's thought content reflected no homicidal ideation although he did admit to past suicidal thoughts but there was no current suicidal ideation.  The examiner stated the Veteran did appear able to maintain minimal personal hygiene and was capable of basic activities of daily living.  The examiner stated there were no obsessive behaviors or ritualistic thinking evident.  The examiner stated the Veteran's mood was dysphoric and his affect displayed a range of nervousness and occasional laughter.  The examiner stated the Veteran's general reasoning appeared adequate; however, judgment was quite poor as related to his alcoholism.  The VA examiner reported that, the Veteran, in spite of his problems; he had been able to maintain steady employment up until he lost his job of 13 years three years ago.  The examiner also stated the Veteran had been able to maintain a stable relationship with his common-law wife and that he was able to manage his finances independently.  

The June 2009 examiner reported the Veteran felt that he was employable at present but just not in the local area and that he was unwilling to move to a larger metropolitan area.  The Veteran reported he was working on a long-term project of remodeling his old home, was active with his photography hobby and with fishing and camping.  The June 2009 examiner stated the Veteran was able to maintain routine responsibilities for self-care and maintain a good relationship with his common-law wife.  The June 2009 VA PTSD examiner provided diagnoses of chronic alcohol dependence, alcohol abuse, PTSD, dysthymia, and personality disorder NOS.  The June 2009 examiner stated there were PTSD signs and symptoms that were mild and decreased work efficiency and ability to perform occupational tasks, mainly during periods of significant stress. 

In the March 2010 notice of disagreement, the Veteran reported he had not worked in over 5 years, had no friends and stayed away from people and crowds.  He further stated the VA examiner did not listen to what he said and that the PTSD examination was conducted in less than an hour.  In his December 2012 substantive appeal, the Veteran reported he has not worked since 2005 and after numerous attempts he had given up trying.  He also stated he has no friends and lead a very solitary lifestyle.

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent from March 20, 2009 to January 18, 2012.  Indeed, the June 2009 PTSD examination report stated the Veteran's PTSD signs and symptoms were mild and decreased work efficiency and ability to perform occupational tasks, mainly during periods of significant stress.  The record does not reflect probative evidence to the contrary.  Moreover, the June 2009 examiner specifically noted the Veteran's reports of past suicidal ideation.  Additionally, the June 2009 VA examiner reviewed prior VA treatment records and specifically addressed the November 2008 VA treatment record.  Nonetheless, even with consideration of such, the June 2009 examiner did not endorse a higher degree of occupational and social impairment than decreased work efficiency and ability to perform occupational tasks, mainly during periods of significant stress.  Moreover, the subsequent VA treatment records indicated continuing symptoms but do not reflect additional occupational or social impairment.  Specifically, as described above, several VA treatment records documented the Veteran's interest in his hobbies and a September 2010 VA treatment record stated the Veteran was doing relatively well.  Subsequent VA treatment records also do not indicate suicidal ideation but, in fact, provide documentation that the Veteran denied such.  The June 2009 VA examination report is the only characterization of the Veteran's psychiatric symptoms in the context of the rating criteria by a medical professional during the period prior to January 18, 2012 and as such is afforded significant probative value.

The Board also acknowledges the Veteran's March 2010 and December 2010 statements of leading a solitary lifestyle and that he did not have any friends; however, the Veteran's social impairment was addressed by the June 2009 VA examiner.  The Board also rejects the Veteran's March 2010 contention that the June 2009 PTSD examination results were inaccurate, as the Board finds there is no evidence of such, and the examiners and reported examination findings are presumed competent unless demonstrated otherwise.  To the extent the Veteran appears to be raising a general challenge to the professional competence of the June 2009 examiner, the Board is entitled to presume the competence of a VA examiner.  Specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Thus, the evidence establishes that for the period prior to January 18, 2012, the Veteran's PTSD symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and periods of inability to perform occupational tasks.  The evidence has not shown that the disability resulted in occupational and social impairment with reduced reliability and productivity, prior to January 18, 2012, thus a rating in excess of 30 percent is not warranted for this period. 

For the rating period from January 18, 2012, the relevant evidence of record consisted of a January 2012 VA PTSD examination report.  The January 2012 VA PTSD examination report noted symptoms that included recurrent and distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring; this includes a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect and difficulty in establishing and maintaining effective work and social relationships.

The January 18, 2012 PTSD examination provided diagnoses PTSD, alcohol dependence, personality disorder, NOS and stated it was not possible to differentiate what symptoms were attributable to each diagnosis.  The January 2012 VA examiner stated it was impossible to differentiate what portion of the symptoms were attributable to each diagnosis because the symptoms were inextricably intertwined and that the Veteran's personality disorder NOS likely caused him substantial problems in relationships, both at home and in would be employment settings.  The January 2012 VA examiner stated the Veteran was reclusive and this was likely related to both to his PTSD and his preference for being alone and having minimal engagement with the outside world.  The examiner also stated in many cases, axis II disorders exacerbate axis I conditions and vice versa.  The January 2012 VA examiner also stated that the Veteran's alcohol abuse was secondary to his alcohol dependence but that the Veteran denied that this caused him any social or occupational impairment presently nor does it appear that it conveyed any significant impairments with his employment in the past, as he maintained steady employment for years prior to his job loss five years ago.  

The January 2012 VA examiner reported that the Veteran still lived with his common law wife of at least 25 years and that the Veteran reported things were good with his wife.  The Veteran also reported that he emailed his sister and there is an understanding that if one of them needed to talk the other person would be available.  The Veteran indicated his family relationships had never been close, but that they are supportive of each other.  The April 2014 VA examiner stated the Veteran had occupational and social impairment with reduced reliability and productivity.

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent from January 18, 2012.  Specifically, January 2012 VA examiner indicated the Veteran's PTSD and other diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  However, while the 50 percent rating category is warranted for this period, the evidence does not reflect functional impairment comparable to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, as is contemplated by the 70 percent rating category.  Indeed, the January 2012 VA PTSD examiner noted the Veteran had been married for 25 years, and that he had a good relationship with his wife.  The January 2012 VA PTSD examiner also noted the Veteran reported a relationship with his sister.  Moreover, there is nothing in the record to contract the January 2012 VA examiner's finding that the Veteran's service-connected psychiatric disability manifested by occupational and social impairment with reduced reliability and productivity.  The evidence establishes that, for the period from January 18, 2012, the Veteran's PTSD with personality disorder, NOS, most closely approximate occupational and social impairment with reduced reliability and productivity.  Thus, for the period from January 18, 2012, a rating in excess of 50 percent is not warranted. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's PTSD with personality disorder, NOS, are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported below average energy, past suicidal ideation, feeling anxious at times, avoiding situations or places due to fear, excessive reluctance to go out in public, history of traumatic events, social isolation and a feeling alienated from others, recurrent and distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring; this includes a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma.  He also reported efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, restricted range of affect, difficulty falling or staying asleep, nightmares, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect and difficulty in establishing and maintaining effective work and social relationships, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting greater occupational and social impairment, which is above the level of disability that the Veteran has been shown to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, there is no basis for an initial rating in excess of 30 percent prior to January 18, 2012, or for a staged initial rating in excess of 50 percent thereafter. 38 C.F.R. § 4.130, DC 9411 (2014).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for an increased rating for PTSD with personality disorder, NOS, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD with personality disorder, NOS, prior to January 18, 2012, is denied. 

Entitlement to a staged initial evaluation in excess of 50 percent for PTSD with personality disorder, NOS, from January 18, 2012, is denied.


REMAND

The Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, the record raises the issue of entitlement to a TDIU.  

Although at the June 2009 PTSD examination, the Veteran reported that he felt that he was employable at present but just not in the local area, in his March 2010 notice of disagreement, the Veteran stated, in part, that he had not worked in over 5 years.  He further stated, in the December 2012 VA Form 9, substantive appeal, in part, that he has not worked since 2005 and after numerous attempts he had given up trying.  Interpreting the Veteran's statements broadly, the Board finds such imply a claim for entitlement to a TDIU.  Moreover, the January 2012 PTSD examination report, noted in part, that the Veteran's personality disorder, NOS, likely caused substantial problems in would be employment settings.  Notably, the June 2009 PTSD examination report also reflected the Veteran terminated his last employment after conflict with his new supervisor.  Thus, in light of above, the issue of entitlement to a TDIU must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any development deemed appropriate, the AOJ must adjudicate the issue of entitlement to a TDIU.  If the benefit is not granted, the Veteran and his representative must be provided a copy of the unfavorable determination.  

2.  After the Veteran and his representative have had an adequate opportunity to respond to the statement of the case, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


